—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered September 6, 1990, convicting defendant upon his plea of guilty of the crimes of conspiracy in the fifth degree and insurance fraud in the fifth degree.
The sentence imposed, while the harshest defendant could have received, was in accord with the plea bargain agreement and within the statutory guidelines (Penal Law § 70.15 [1]). Defendant was specifically told that no promises were being made as to sentencing and that he could receive consecutive prison terms. Therefore, there was no abuse of discretion by County Court in sentencing defendant to consecutive prison terms of one year each (see, People v Bailey, 156 AD2d 846, lv denied 75 NY2d 810; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mahoney, P. J., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.